Citation Nr: 1514835	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-08 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Validity of an overpayment, calculated in the amount of $6,993.00, and entitlement to waiver of recovery of this overpayment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2014, he and his wife C.W. testified on this matter before the undersigned at a hearing held at the RO in Atlanta, Georgia.  

FINDINGS OF FACT

1.  An overpayment (of $6,993.00 or some lesser amount) was created when duplicate benefits for the Veteran's daughter K were received at the same time.

2.  The overpayment was not due to fraud, misrepresentation, or bad faith by the Veteran, and recovery of it would be against equity and good conscience.

CONCLUSIONS OF LAW

1.  The overpayment, whether in the amount of $6,993.00 or some lesser amount, is valid.  38 U.S.C.A. §§ 3501, 3510, 5107, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.102, 3.103, 3.500, 3.562, 3.660, 3.667, 3.707, 3.807, 20.3020, 21.3021, 21.3023 (2014).

2.  Recovery of the overpayment is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.965, 3.102, 3.103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA's duties to notify and assist claimants are notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  They need not be discussed because they are not applicable to claims concerning debt.  Barger v. Principi, 16 Vet. App. 132 (2002).  General due process considerations apply to all claims, however.  38 C.F.R. § 3.103.  These include notifying the claimant of the decision made and affording him the opportunity to present information and evidence.  They have been satisfied.  The Veteran was informed of the determination made, as he has appealed it.  He also took advantage of the opportunity to submit evidence and argument-including in statements and at the hearing.  To the extent there was any due process error, it was harmless.  

In a statement dated on March 24, 2015 and received at the VA Evidence Intake Center in Newnan, GA several days later, the Veteran asked for a personal hearing.  To the extent that he has requested another hearing with regard to the issues currently on appeal, the Board points out that the decision below is a complete grant of the benefit sought on appeal.  Thus, the Board may proceed with this decision.  

II.  Validity and Waiver of Recovery of Debt

Prior to consideration of waiver of recovery of an overpayment, a threshold determination must be made as to its validity.  38 C.F.R. § 1.911(c)(1); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This includes the existence of it as well as the amount of it.  38 C.F.R. § 1.911(c)(1).  An overpayment is created when a payee or beneficiary has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The overpayment is valid when based on an act of commission or omission by the payee or beneficiary or with knowledge of the payee or beneficiary.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  The overpayment is not valid when based solely on an administrative error or error in judgment by VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  

If there is an indication of fraud, misrepresentation, or bad faith on the part of the debtor, waiver of recovery of an overpayment is precluded.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b); Ridings v. Brown, 6 Vet. App. 544 (1994).  Fraud or misrepresentation is of a material fact.  38 C.F.R. § 1.965(b)(2).  Bad faith in the context of VA benefits means conduct undertaken with the intent to seek an unfair advantage, though not undertaken with actual fraudulent intent, and with knowledge of the likely consequences that results in a loss to the government.  Id.  In the absence of fraud, misrepresentation, or bad faith, recovery of an overpayment must be waived if the recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a).

Equity and good conscience means arriving at a fair decision between the debtor Veteran and the government.  38 C.F.R. § 1.965(a).  In making a determination in this regard, all relevant factors shall be considered.  Such factors include the fault of the debtor, balancing that fault against VA's fault, any undue hardship on the debtor and/or his family posed by recovery, whether recovery defeats the purpose of the benefits, unjust enrichment of the debtor by failing to recover, any change in position to the debtor's detriment by relying on the benefits.  Id.  Undue hardship means deprivation of basic necessities.  Id.  Change in position means the relinquishment of a valuable right or the incurrence of a legal obligation.  Id.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The existence of an overpayment has not been disputed by either the Veteran or his representative.  A valid overpayment indeed exists.  A child of a Veteran becomes eligible for dependents' educational assistance (DEA) benefits if the Veteran was discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  38 U.S.C.A. §§ 3501(a)(1)(A), 3510; 38 C.F.R. §§ 3.807(a)(1-2), 20.3020(a), 21.3021(a)(1)(iii).  Payment of additional disability compensation benefits to the Veteran for a child and payment of DEA benefits for that same child at the same time is prohibited.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023(a).  

In a December 2006 rating decision, the Atlanta RO continued the rating for one of the Veteran's service-connected disabilities and granted service connection for several more disabilities-resulting in a combined rating of 100 percent.  Eligibility for DEA benefits thus was established, with an effective date of March 11, 2006.  A February 2007 letter notified the Veteran of these decisions and informed him that his disability compensation benefits included an additional amount for dependents, including daughter K. who entered college in September 2006.  Finally, it notified him that he could not receive this additional amount for K. if she elected to receive DEA benefits.  VA Pamphlet 22-73-3, a summary of DEA benefits, and VA Form 22-5490, an application for DEA benefits, were provided along with the letter.  The pamphlet reiterated that the additional amount of disability compensation benefits to the Veteran for a dependent stops when receipt of  DEA benefits begins.

No documentation is available concerning K.'s election to begin receiving DEA benefits, but a January 2009 letter noted that she made her election effective in August 2006 and that the Veteran was still receiving an additional amount of disability compensations benefits for her.  As this was deemed prohibited, a retroactive reduction in disability compensation benefits was proposed.  It was effectuated in April 2009, creating an overpayment.  The Veteran has denied knowledge of when or how the overpayment occurred, to include that K. had applied for and received DEA benefits, and knowledge that K. needed to be removed as a dependent from his disability compensation benefits due to her receipt of DEA benefits.  He placed blame for the overpayment solely on VA.

Essentially, then, the Veteran has challenged the validity of the overpayment.  His argument that he was unaware that he could not receive an additional amount of disability compensations benefits for K. as a dependent at the same time she received DEA benefits means that he would not have realized that he was being overpaid.  Yet he should have realized it.  The February 2007 letter and VA Pamphlet 22-73-3 included therewith clearly indicated that duplication in the aforementioned manner is not allowed.  As such, he had actual knowledge.  Even without actual knowledge, such as if he did not read the letter or the pamphlet, he is charged with such knowledge.  All persons to include Veterans indeed are deemed to have knowledge, regardless of whether or not they actually had any, of all applicable statutes and regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  

The Veteran's argument that he did know that K. had elected to receive DEA benefits is accepted as credible without discussion.  A finding of credibility is more favorable to him, and the same conclusion would be made with this finding or a finding that he is incredible.  If K. acted on her own, VA would be in a better position than the Veteran to ensure there was no prohibited duplication of benefits for her.  The Veteran's representative indeed has noted that his claims file and a file concerning K.'s education were located at the same RO (the claims file is now housed electronically).  A Veteran nevertheless bears responsibility for promptly notifying VA of all circumstances that will affect payment of benefits.  38 C.F.R. § 3.660(a)(1).  Here, this requires that the Veteran discuss with K. DEA benefits.  The overpayment, in sum, is based partially but not solely on VA administrative error.  It is valid because it also is due partly to the Veteran's failure to keep himself, and in turn VA, informed of K.'s choice regarding DEA benefits.

While the Veteran has not challenged the amount of the overpayment, his representative argues that it should be an unspecified amount lesser than the calculated amount of $6,993.00. The aforementioned April 2009 letter specified that another letter would explain how this amount was calculated.  This second letter unfortunately is not available. As such, whether $6,993.00 is the correct amount of the overpayment is unclear. K. may have made her election to receive DEA benefits effective as of August 2006, most likely because she entered college the following month, but she was not eligible for these benefits until the December 2006 rating decision. As notice of this decision was not sent to the Veteran until February 2007, K. would not have been aware of it until then either.  This fits with the indication from the Veteran's representative that K. applied for DEA benefits in March 2007.

This representative asserts that there is no overpayment prior to March 2007.  It follows that the representative does not believe, contrary to VA, that K. elected to receive DEA benefits retroactively.  Making a finding in this regard is not possible given the scant information currently available.  In other words, determining whether the overpayment amount was $6,993.00 or some lesser amount would require additional development which can only be directed via remand.  Remands which unnecessarily impose additional burdens on VA with no benefit flowing to the claimant are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Regardless of the amount of overpayment, waiver of recovery of it is granted herein.  Recalculating the amount therefore would not aid the Veteran but would consume valuable VA resources.

Regarding waiver of recovery of the overpayment, whether it is for $6,993.00 or some lesser amount, the Committee on Waivers and Compromises did not make a finding of fraud, misrepresentation, or bad faith on the part of the Veteran.  Nothing suggests that such a finding is warranted.  The Veteran was not aware of the interplay between disability compensation benefits and DEA benefits when he should have been, and he did not keep himself informed regarding K.'s choice regarding DEA benefits.  His failure to keep VA informed therefore could not have been undertaken with the intent to seek an unfair advantage and with knowledge of the likely consequences to include loss to the government.  There was no bad faith, in other words.  Neither fraud nor misrepresentation exists either.  Both require an act of commission, but the Veteran's course of conduct was one of omission.

Waiver of recovery of the overpayment is not precluded given that no fraud, misrepresentation, or bad faith has been attributed to the Veteran.  As such, all that remains is to determine whether or not recovery of the overpayment would be against equity and good conscience.  No indication exists that the Veteran changed position as a result of his receipt of an additional amount of disability compensations benefits for K. as a dependent at the same time she received DEA benefits.  For example, it has not been shown that he took out a loan for K.'s education solely because of these additional benefits.  The Veteran is partially at fault for the creation of the overpayment, as discussed above.  It is reiterated that VA administrative error also is partially at fault, however.  Since neither of these faults was egregious, they are in approximate balance.  The Veteran is no more at fault than VA, and VA is no more at fault than the Veteran, in other words.  
The purpose of additional disability compensation benefits for a dependent is to help a Veteran support his dependent while the dependent attends school.  Recovery of the overpayment here does not defeat this purpose.  DEA benefits essentially have the same purpose, except the dependent is supported with a direct payment rather than a payment through a Veteran.  As discussed above, recovery here would simply eliminate the duplication of benefits intended to support K.  Since this duplication is prohibited, not recovering of the overpayment will result in the Veteran's unjust enrichment.  Not recovering indeed means he would be keeping money he never should have been awarded.  Outweighing the aforementioned, however, recovery would pose an undue hardship on the Veteran and his family.  This finding is made despite the determination of the Committee on Waivers and Compromises that recovery would not pose an undue hardship.   

The Committee's decision was based on the Veteran's failure to complete a Financial Status Report (VA Form 20-5655).  He has asserted that he submitted everything requested of him.  This is erroneous.  The Veteran was advised that completion of the aforementioned may alter the Committee's decision in a September 2009 letter.  It also was referenced in a December 2009.  The report was attached to both letters (though it was mislabeled as Form 5666 on the latter letter), but the Veteran never completed and submitted it.  As such, a complete picture of his financial situation is unknown.  Yet enough of this picture is known to conclude that recovery would deprive him and his family of basic necessities.  

At the hearing, the Veteran testified that his only income is his disability compensation benefits and that he had not worked in "some years."  The latest rating decision, dated in March 2015, makes clear that he is unable to work.  He already had a combined rating of 100 percent for service-connected disabilities to include coronary artery disease, diabetes mellitis, peripheral neuropathy and peripheral vascular disease of both legs, and diabetic retinopathy.  This rating decision referenced that the renal insufficiency now includes end stage renal disease.  It also granted service connection for amputation of the left leg below the knee, granted special monthly compensation by reason of being housebound, and proposed a finding of incompetency.  

Recent VA treatment records show that C.W. stopped working to take care of the Veteran.  It follows that their income is limited.  Given the Veteran's declining health, it is extremely unlikely that this situation will improve in the future.  C.W. testified at the hearing that she and the Veteran are responsible for paying the mortgage, a car loan, utilities, and medical expenses.  Their limited income is stretched, in other words.  The Veteran basically testified that sometimes it does not stretch far enough to cover these essentials.  Indeed, it was noted that he and C.W. sometimes have to skip meals.  This is accepted as credible because no reason is found to find otherwise.  Recovery of even a few dollars per month, taken in the form of withholding that amount from the Veteran's disability compensation benefits, would be quite burdensome to him, C.W., and his minor daughter A.

In conclusion, the overpayment is valid.  The precise amount of the overpayment, whether $6,993.00 or some lesser amount, is not known.  However, recovery of the overpayment is not precluded because there is no fraud, misrepresentation, or bad faith on the part of the Veteran.  Recovery must be waived as it would be against equity and good conscience.  This decision is based upon the preponderance of the evidence.  Resort to the benefit of the doubt to arrive at this decision favorable to the Veteran was unnecessary.  Waiver of recovery of a valid overpayment, whether in the amount of $6,993.00 or some lesser amount, is granted.  


ORDER

Waiver of recovery of a valid overpayment, whether in the amount of $6,993.00 or some lesser amount, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


